Citation Nr: 1341494	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-42 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for anxiety disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to February 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Board remanded this case for further development.

In an August 2013 rating decision, the Veteran's rating for anxiety disorder was increased to 30 percent.  Inasmuch as a higher rating is available for this service-connected condition than that assigned in the August 2013 rating decision, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is characterized by hypervigilance, irritability, intrusive memories, nightmares, daymares, avoidance behavior, and obsessions with anxiety.

2.  The evidence of record does not show that the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9413 (2013).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's March 2011 remand, VA obtained additional VA treatment records and VA provided the Veteran with a medical examination in June 2011.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation.  In compliance with the Board's January 2013 remand, VA sent the Veteran VCAA notice in a June 2013 letter, obtained additional VA treatment records, and provided the Veteran with a medical examination in July 2013.  This examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Then offered an opinion as to the current severity of the Veteran's psychiatric disability and an opinion as to his employability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the March 2011 and January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating - Anxiety

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Anxiety is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

The next higher evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

In this case, the treatment records note symptoms including hypervigilance, irritability, intrusive memories, nightmares, daymares, flashbacks, avoidance behavior, and obsessions with anxiety.  These obsessions were not noted to interfere with routine activities.  His mood has been described as depressed, anxious, tired,  dysphoric, and "okay."  His affect likewise has ranged from restricted to appropriate or normal.  He has reported difficulty concentrating.  Throughout this period, the Veteran was consistently alert and fully oriented.  His insight, and judgment were intact.  He experienced no delusions, hallucinations, suicidal ideations, or homicidal ideations.  His speech and thought process were consistently normal.

Interpersonally, the record shows that the Veteran lives with his wife of 50 years and his adult daughter.  He also has three adult sons.  The nature of his relationship with them is less clear, but he does have a relationship with them as they surprised him for his 75th birthday.  He enjoys golfing and was playing four times a week until he cut back to care for his ailing wife.  He reported having a supportive friend nearby.  Occupationally, the record shows that the Veteran has not worked since 1991.

While not dispositive, the Veteran's score on the Global Assessment of Functioning (GAF) Scale has ranged from 47 to 60.  The GAF Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

The Board concludes that the preponderance of the evidence is against a claim of entitlement to an evaluation in excess of 30 percent.  During this period, the Veteran's symptoms included hypervigilance, irritability, intrusive memories, nightmares, daymares, avoidance behavior, and obsessions with anxiety.  While his record GAF score ranged from moderate to severe, the associated symptoms do not reflect serious symptoms such as the examples given for a GAF Scale score of 41 to 50.  See DSM-IV.  The Veteran was able to maintain his familial relationships with his wife and his children.  Likewise, he indicated that he had at least one close friend nearby.  Additionally, the Veteran's frequent golfing prior to the decline in his wife's health suggests additional social interaction on the golf course.  These symptoms suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, as required for the existing 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Again, the Veteran is consistently alert and fully oriented.  His insight, and judgment were intact.  He experienced no delusions, hallucinations, suicidal ideations, or homicidal ideations.  His speech and thought process were consistently normal.  Although his symptoms include obsessions with anxiety, the record does not indicate that this is akin to obsessional rituals which interfere with routine activities.  Thus, the record does not show symptoms indicative of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment, as required for a higher evaluation.  See id.  Therefore, the criteria for an evaluation in excess of 30 percent have not been met during this time period.  See 38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional occupational and social impairment due to symptoms such as impaired speech, thought process, or judgment; panic attacks; hallucinations; suicidal or homicidal ideation; memory problems; or difficulty in establishing and maintaining effective work and social relationships.  The medical evidence does not reflect those manifestations in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, including his symptoms of hypervigilance, irritability, intrusive memories, nightmares, daymares, avoidance behavior, and anxiety.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has raised this issue of unemployability.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Throughout the appeals period, the Veteran has met the schedular requirements.  The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran has not worked during the pendency of this appeal.  Although the Veteran has been unemployed, that unemployment alone is not enough to demonstrate unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Instead, the pertinent question is whether he is capable of performing the physical and mental acts required by employment.  In that regard, the record does not include a medical finding that the Veteran is unemployable due to his service connected disabilities.  Instead, the July 2013 examiner opined that the Veteran's service connected conditions "should not preclude light duty or sedentary employment."  Specifically, the examiner described his impairment as limitation of strenuous physical employment due to his service connected heart condition.  His other service connected disabilities were not found to preclude employment.  This examiner noted that the Veteran was fully capable of caring for his ailing wife and to play golf several times a week.  Thus, the Veteran's service connected disabilities would not preclude sedentary or light duty employment such as a desk job, receptionist, or golf course scheduler.

As the record does not show that the Veteran is unemployable due to his service-connected disabilities at any time during the pendency of this appeal, a total rating based on unemployability is not warranted.


ORDER

A rating in excess of 30 percent for anxiety is denied.

Entitlement to TDIU is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


